 


110 HR 7316 IH: To restrict nuclear cooperation with the United Arab Emirates, and for other purposes.
U.S. House of Representatives
2008-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7316 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2008 
Ms. Ros-Lehtinen (for herself, Mr. Burton of Indiana, Mr. Wilson of South Carolina, and Mr. Boozman) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To restrict nuclear cooperation with the United Arab Emirates, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Limitation on Nuclear Cooperation with the United Arab Emirates Act of 2008. 
2.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Affairs of the House of Representatives; and 
(B)the Committee on Foreign Relations of the Senate. 
(2)Government of the United Arab Emirates 
(A)In generalThe term Government of the United Arab Emirates includes the government of any subdivision of the United Arab Emirates, and any agency or instrumentality of the Government of the United Arab Emirates. 
(B)Agency or instrumentalityFor purposes of subparagraph (A), the term agency or instrumentality of the Government of the United Arab Emirates means an agency or instrumentality of a foreign state as defined in section 1603(b) of title 28, United States Code, with each reference in such section to a foreign state deemed to be a reference to the United Arab Emirates. 
(3)Government of Iran 
(A)In generalThe term Government of Iran includes the government of any subdivision of Iran, and any agency or instrumentality of the Government of Iran. 
(B)Agency or instrumentalityFor purposes of subparagraph (A), the term agency or instrumentality of the Government of Iran means an agency or instrumentality of a foreign state as defined in section 1603(b) of title 28, United States Code, with each reference in such section to a foreign state deemed to be a reference to Iran. 
(4)National of the United Arab EmiratesThe term national of the United Arab Emirates means— 
(A)any citizen of the United Arab Emirates; or 
(B)any other legal entity that is organized under the laws of the United Arab Emirates. 
(5)National of IranThe term national of Iran means— 
(A)any citizen of Iran; or 
(B)any other legal entity that is organized under the laws of Iran. 
3.Restriction on nuclear cooperation with the United Arab Emirates 
(a)Restriction on nuclear cooperation agreementNotwithstanding any other provision of law or any international agreement, no agreement for cooperation between the United States of America and the United Arab Emirates pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153) may enter into force on or after the date of the enactment of this Act unless not less than 30 legislative days prior to such entry into force the President certifies to the appropriate congressional committees that the requirements of subsection (c) have been met. 
(b)Restriction on exports of nuclear material, equipment, or technologyNo license may be issued for the export of nuclear material, equipment, or technology to the United Arab Emirates pursuant to an agreement for cooperation between the United States of America and the United Arab Emirates pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153) for any fiscal year beginning after the date of the enactment of this Act unless not less than 30 legislative days prior to the issuance of such license the President certifies to the appropriate congressional committees for such fiscal year that the requirements of subsection (c) have been met. 
(c)RequirementsThe requirements referred to in this subsection are the following: 
(1)The Government of the United Arab Emirates has taken, and is continuing to take, effective actions to prohibit, terminate, and prevent the transfer of goods, services, or technology to the Government of Iran, including fully implementing United Nations Security Council sanctions against Iran. 
(2)For the preceding 12-month period— 
(A)there has been no cooperation with respect to any activity described in paragraph (1) between the Government of the United Arab Emirates and the Government of Iran, any national of Iran, or any Iranian-controlled entity based on all credible information available to the United States at the time of the certification;  
(B) 
(i)there has been no cooperation with respect to any activity described in paragraph (1) between any national of the United Arab Emirates and the Government of Iran, any national of Iran, or any Iranian-controlled entity based on all credible information available to the United States at the time of the certification; or 
(ii)the Government of the United Arab Emirates has— 
(I)terminated all cooperation between any such United Arab Emirates national and the Government of Iran, any such Iranian national, or any such Iranian-controlled entity; 
(II)instituted effective measures to prevent a reoccurrence of any such cooperation; and  
(III)prosecuted any such United Arab Emirates national; and 
(C)the Government of the United Arab Emirates has not engaged in or condoned activities that violate— 
(i)the Iran Sanctions Act of 1996, including Executive Orders 12957, 12959, 13059 and other executive orders issued pursuant to such Act; 
(ii)the Iran, North Korea, and Syria Nonproliferation Act; and 
(iii)other provisions of applicable United States law. 
(3)The Government of the United Arab Emirates— 
(A)has developed and fully implemented an export control regime in accordance with international standards; and 
(B)has developed and implemented the appropriate or necessary legislative and functional actions to target the logistical and financial networks that support terrorist organizations. 
(d)Goods, services, or technology defined 
(1)In generalExcept as provided in paragraph (2), in this section, the term goods, services, or technology means— 
(A)goods, services, or technology listed on— 
(i) 
(I)the Nuclear Suppliers Group Guidelines for the Export of Nuclear Material, Equipment and Technology (published by the International Atomic Energy Agency as Information Circular INFCIRC/254/Rev. 8/Part 1, and subsequent revisions) and Guidelines for Transfers of Nuclear-Related Dual-Use Equipment, Material, and Related Technology (published by the International Atomic Energy Agency as Information Circular INFCIRC/254/Rev. 7/Part 2, and subsequent revisions); 
(II)the Missile Technology Control Regime Equipment and Technology Annex of June 11, 1996, and subsequent revisions; 
(III)the lists of items and substances relating to biological and chemical weapons the export of which is controlled by the Australia Group; 
(IV)the Schedule One or Schedule Two list of toxic chemicals and precursors the export of which is controlled pursuant to the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction;  
(V)the Wassenaar Arrangement list of Dual Use Goods and Technologies and Munitions list of July 12, 1996, and subsequent revisions;  
(VI)the United States Munitions List under section 38 of the Arms Export Control Act (22 U.S.C. 2778) for which special export controls are warranted under such Act (22 U.S.C. 2751 3 et seq.); or 
(VII)the Commerce Control List maintained under part 774 of title 15, Code of Federal Regulations; or 
(B)goods, services, or technology not listed on any list identified in subparagraph (A) but which nevertheless would be, if they were United States goods, services, or technology, prohibited for export to Iran because of their potential to make a material contribution to the development of nuclear, biological, or chemical weapons, or of ballistic or cruise missile systems. 
(2)ExclusionThe term goods, services, or technology does not include goods, services, or technology that are directly related to the operation of the Bushehr nuclear power reactor. 
4.Requirement for congressional approval of agreements for peaceful nuclear cooperation 
(a)Cooperation with other nationsSection 123 d. of the Atomic Energy Act of 1954 (42 U.S.C. 2153 d.) is amended in the first sentence— 
(1)by striking not the first and second place it appears;  
(2)by inserting only after effective; and  
(3)by striking Provided further, and all that follows through the period at the end.  
(b)Subsequent arrangementsSection 131 a.(1) of such Act is amended— 
(1)in the second sentence, by striking , security and all that follows through the period at the end; and  
(2)by inserting after the second sentence the following: Such subsequent arrangement shall not take effect unless the Congress enacts a joint resolution of approval, according to the procedures of sections 123 d. and 130 i. of this Act. Any such nuclear proliferation assessment statement shall be submitted to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate no later than the 31st day of continuous session after submission of the subsequent arrangement..  
5.Initiatives and negotiations relating to agreements for peaceful nuclear cooperationSection 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153) is amended by adding at the end the following: 
 
e.The President shall keep the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate fully and currently informed of any initiative or negotiations relating to a new or amended agreement for peaceful nuclear cooperation pursuant to this section prior to the President’s announcement of such initiative or negotiations. The President shall consult with the appropriate congressional committees concerning such initiative or negotiations beginning not less than 15 calendar days after the initiation of any such negotiations, or the receipt or transmission of a draft agreement, whichever occurs first, and monthly thereafter until such time as the negotiations are concluded. .  
 
